 


109 HR 1401 IH: Colorectal Cancer Mortality Prevention Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1401 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Kennedy of Rhode Island introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to establish a program of grants for the detection and control of colorectal cancer. 
 
 
1.Short titleThis Act may be cited as the Colorectal Cancer Mortality Prevention Act of 2005. 
2.Establishment of program of grants to States for detection and control of colorectal cancerThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by inserting after title XXVIII the following new title: 
 
XXIXPreventive health measures with respect to colorectal cancers 
2901.Establishment of program of grants to States 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may make grants to States on the basis of an established competitive review process for the purpose of carrying out programs— 
(1)to screen for colorectal cancer as a preventive health measure; 
(2)to provide appropriate referrals for medical treatment of individuals screened pursuant to paragraph (1) and to ensure, to the extent practicable, the provision of appropriate follow-up services; 
(3)to develop and disseminate public information and education programs for the detection and control of colorectal cancer; 
(4)to improve the education, training, and skills of health professionals (including allied health professionals) in the detection and control of colorectal cancer; 
(5)to establish mechanisms through which the States can monitor the quality of screening procedures for colorectal cancer, including the interpretation of such procedures; and 
(6)to evaluate activities conducted under paragraphs (1) through (5) through appropriate surveillance or program-monitoring activities. 
(b)Grant and contract authority of StatesA State receiving a grant under subsection (a) may expend the grant to carry out the purpose described in such subsection through grants to, and contracts with, public or nonprofit private entities. 
2902.Requirement of matching funds 
(a)In generalThe Secretary may not make a grant under section 2901 unless the State involved agrees, with respect to the costs to be incurred by the State in carrying out the purpose described in such section, to make available non-Federal contributions (in cash or in kind under subsection (b)) toward such costs in an amount that is not less than $1 for each $3 of Federal funds provided in the grant. Such contributions may be made directly or through donations from public or private entities. 
(b)Determination of amount of non-federal contribution 
(1)In generalNon-Federal contributions required in subsection (a) may be in cash or in kind, fairly evaluated, including equipment or services (and excluding indirect or overhead costs). Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such non-Federal contributions. 
(2)Maintenance of effortIn making a determination of the amount of non-Federal contributions for purposes of subsection (a), the Secretary may include only non-Federal contributions in excess of the average amount of non-Federal contributions made by the State involved toward the purpose described in section 2901 for the 2-year period preceding the first fiscal year for which the State is applying to receive a grant under such section. 
(3)Inclusion of relevant non-federal contributions for medicaidIn making a determination of the amount of non-Federal contributions for purposes of subsection (a), the Secretary shall, subject to paragraphs (1) and (2) of this subsection, include any non-Federal amounts expended pursuant to title XIX of the Social Security Act by the State involved toward the purpose described in paragraphs (1) and (2) of section 2901(a). 
2903.Requirements with respect to type and quality of services 
(a)Requirement of provision of all services by date certainThe Secretary may not make a grant under section 2901 unless the State involved agrees— 
(1)to ensure that, initially and throughout the period during which amounts are received pursuant to the grant, not less than 60 percent of the grant is expended to provide each of the services or activities described in paragraphs (1) and (2) of section 2901(a), including making available screening procedures for colorectal cancer; 
(2)to ensure that, by the end of any second fiscal year of payments pursuant to the grant, each of the services or activities described in section 2901(a) is provided; and 
(3)to ensure that not more than 40 percent of the grant is expended to provide the services or activities described in paragraphs (3) through (6) of such section. 
(b)Quality assurance regarding screening for colorectal cancerThe Secretary may not make a grant under section 2901 unless the State involved— 
(1)assures the quality of any screening procedure for colorectal cancer conducted pursuant to such section; and 
(2)assures that, with respect to the first colorectal cancer screening performed on an individual for which payment is made pursuant to section 2901(a), there are satisfactory assurances that the results of the screening will be placed in permanent medical records maintained with respect to the individual. 
(c)Issuance by Secretary of guidelines with respect to quality of colorectal services 
(1)In generalThe Secretary shall issue guidelines for assuring the quality of any colorectal screening procedure conducted pursuant to section 2901(a). 
(2)Applicability with respect to grantsThe Secretary may not make a grant under section 2901 unless the State involved agrees that the State will, with respect to any colorectal screening procedure conducted pursuant to such section, ensure that the procedure is conducted in accordance with the guidelines issued by the Secretary under paragraph (1). 
2904.Additional required agreements 
(a)Priority for low-income individualsThe Secretary may not make a grant under section 2901 unless the State involved agrees that low-income individuals will be given priority in the provision of services and activities pursuant to paragraphs (1) and (2) of section 2901(a). 
(b)Limitation on imposition of fees for servicesThe Secretary may not make a grant under section 2901 unless the State involved agrees that, if a charge is imposed for the provision of services or activities under the grant, such charge— 
(1)will be made according to a schedule of charges that is made available to the public; 
(2)will be adjusted to reflect the income of the individuals involved; and 
(3)will not be imposed on any individual with an income of less than 100 percent of the official poverty line, as established by the Director of the Office of Management and Budget and revised by the Secretary in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981. 
(c)Statewide provision of services 
(1)In generalThe Secretary may not make a grant under section 2901 unless the State involved agrees that services and activities under the grant will be made available throughout the State, including availability to members of any Indian tribe or tribal organization (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act). 
(2)WaiverThe Secretary may waive the requirement established in paragraph (1) for a State if the Secretary determines that compliance by the State with the requirement would result in an inefficient allocation of resources with respect to carrying out the purpose described in section 2901(a). 
(d)Relationship to items and services under other programsThe Secretary may not make a grant under section 2901 unless the State involved agrees that the grant will not be expended to make payment for any item or service to the extent that payment has been made, or can reasonably be expected to be made, with respect to such item or service— 
(1)under any State compensation program, under an insurance policy, or under any Federal or State health benefits program; or 
(2)by an entity that provides health services on a prepaid basis. 
(e)Coordination with other colorectal cancer programsThe Secretary may not make a grant under section 2901 unless the State involved agrees that the services and activities funded through the grant will be coordinated with other Federal, State, and local colorectal cancer programs. 
(f)Limitation on administrative expensesThe Secretary may not make a grant under section 2901 unless the State involved agrees that not more than 10 percent of the grant will be expended for administrative expenses with respect to the grant. 
(g)Restrictions on use of grantThe Secretary may not make a grant under section 2901 unless the State involved agrees that the grant will not be expended to provide inpatient hospital services (as that term is defined by the Secretary for purposes of this subsection). 
(h)Records and auditsThe Secretary may not make a grant under section 2901 unless the State involved agrees that— 
(1)the State will establish such fiscal control and fund accounting procedures as may be necessary to ensure the proper disbursement of, and accounting for, amounts received by the State under such section; and 
(2)upon request, the State will provide records maintained pursuant to paragraph (1) to the Secretary or the Comptroller General of the United States for purposes of auditing the expenditures by the State of the grant. 
(i)Reports to SecretaryThe Secretary may not make a grant under section 2901 unless the State involved agrees to submit to the Secretary such reports as the Secretary may require with respect to the grant. 
2905.Description of intended uses of grantThe Secretary may not make a grant under section 2901 unless— 
(1)the State involved submits to the Secretary a description of the purposes for which the State intends to expend the grant; 
(2)the description identifies the populations, areas, and localities in the State with a need for the services or activities described in section 2901(a); 
(3)the description provides information relating to the services and activities to be provided, including a description of the manner in which the services and activities will be coordinated with any similar services or activities of public or nonprofit entities; and 
(4)the description provides assurances that the grant funds be used in the most cost-effective manner. 
2906.Requirement of submission of applicationThe Secretary may not make a grant under section 2901 unless an application for the grant is submitted to the Secretary, the application contains the description of intended uses required in section 2905, and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out this title. 
2907.Technical assistance and provision of supplies and services in lieu of grant funds 
(a)Technical assistanceThe Secretary may provide training and technical assistance with respect to the planning, development, and operation of any program or service carried out pursuant to section 2901. The Secretary may provide such technical assistance directly or through grants to, or contracts with, public and private entities. 
(b)Provision of supplies and services in lieu of grant funds 
(1)In generalUpon the request of a State receiving a grant under section 2901, the Secretary may, subject to paragraph (2), provide supplies, equipment, and services for the purpose of aiding the State in carrying out such section and, for such purpose, may detail to the State any officer or employee of the Department of Health and Human Services. 
(2)Corresponding reduction in paymentsWith respect to a request described in paragraph (1), the Secretary shall reduce the amount of payments under the grant under section 2901 to the State involved by an amount equal to the costs of detailing personnel (including pay, allowances, and travel expenses) and the fair market value of any supplies, equipment, or services provided by the Secretary. The Secretary shall, for the payment of expenses incurred in complying with such request, expend the amounts withheld. 
2908.Evaluations and reports 
(a)EvaluationsThe Secretary shall, directly or through contracts with public or private entities, provide for annual evaluations of programs carried out pursuant to section 2901. 
(b)Report to congressThe Secretary shall, not later than 1 year after the date on which amounts are first appropriated pursuant to 2909(a) to carry out this title, and annually thereafter, submit to the appropriate congressional committees a report summarizing evaluations carried out pursuant to subsection (a) during the preceding fiscal year and making such recommendations for administrative and legislative initiatives with respect to this title as the Secretary determines to be appropriate. 
2909.Funding 
(a)Authorization of appropriationsFor the purpose of carrying out this title, there is authorized to be appropriated $25,000,000 for each of the fiscal years 2006 through 2009. 
(b)Set-aside for technical assistance and provision of supplies and servicesOf the amounts appropriated under subsection (a) for a fiscal year, the Secretary shall reserve not more than 10 percent for carrying out section 2907.. 
 
